NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-3063
ORViLLE W. J. LAYTON,
Petitioner,
v.
|ViER|T SYSTE|V|S PROTECT|ON BOARD,
Respondent,
and
DEPARTIV|ENT OF THE ARN|Y,
intervenor.
Petition for review of the Merit Systems Protection Board in
case no. DC0752080226-l-1.
ON MOT|ON
0 R D E R
The Department of the Army moves without opposition to reform the caption to
name the Merit Systems Protection Board as respondent and the Departrnent as
intervenor Orvi||e W. J. Layton moves for "access to origina! MSPB record."
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent
when the Board's decision concerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when the Board reaches the merits of
the underlying case
To the extent that Layton is requesting access to the Board record, any such
request must be directed to the Board, which retains the record pending disposition of this

petition. Fed. Cir. R. 17(a); Guide for Pro Se Petitioners and Appellants, paragraph ‘11.
According!y,
lT |S ORDERED TI-lAT:
(1) The Department's motion is granted The revised official caption is
reflected above. ‘
(2) Layton's motion is denied
(3) The Board’s and Departrnent's briefs are due within 21 days of the date of
filing of this order.
FOR THE COURT
_E  _ls/ Jan Horbaly______ g_
Date Jan l-lorbaly
Cierk
cc: Orville W. J. Layton
Joseph A. Pix|ey, Esq.
Sara B_ Rearden, Esq. (copy of petitioner's informal brief enclosed)
s19
l-'lLED
U.S. COURT OF APPEALS FOR
THE FEDERAL CiRCUlT
APR 01 2010
JAN HORBALY
C¥.ERi&
2010-3063 2